Citation Nr: 0947489	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-28 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 16, 2009 for 
an award of a 30 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1964 to 
April 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran appeared before the undersigned for a video 
hearing in August 2008.  A transcript of the hearing has been 
associated with the claims file.

This matter was remanded in October 2008 for additional 
development.  All development has been completed and 
associated with the claims file.

It is observed that in June 2009 the AMC adjudicated the 
claim of entitlement to an increased rating for bilateral 
hearing loss and granted a 30 percent rating for the 
disability, effective April 16, 2009.  It is clear from an 
August 2009 communication submitted by the Veteran's 
accredited representative that he is satisfied with the 30 
percent evaluation assigned; however, he disagrees with the 
effective date of the award.  Thus, as of April 16, 2009, the 
claim for an increased evaluation is deemed satisfied.

The Board notes that the Veteran raised the issue of 
entitlement to service connection for tinnitus in a statement 
dated August 2009.  This matter is not before the Board and 
is referred to the RO for proper development.


FINDING OF FACT

August 25, 2008, the date of the Veteran's hearing before the 
Board, is the earliest date factually ascertainable that an 
increase in disability had occurred.



CONCLUSION OF LAW

The criteria for an effective date of August 25, 2008, for 
the award of a 30 percent rating for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an earlier effective date for his newly 
assigned 30 percent rating for bilateral hearing loss.  

In June 2009, based upon an April 16, 2009 VA examination, 
the AMC granted a 30 percent disability rating for the 
Veteran's bilateral hearing loss.  The AMC assigned an 
effective date of April 16, 2009.  Since receiving the 
increased evaluation, the Veteran has indicated his 
satisfaction with the disability rating; however, he argues 
that he is entitled to an effective date of August 25, 2008, 
the date of his Board hearing.  Specifically, the Veteran 
argues that the August 2008 effective date is warranted 
because he testified during his hearing that his disability 
had worsened since the September 2005 VA examination, and 
that based upon his testimony, the Board remanded the claim 
for a new VA examination.  Thus, the Veteran argues that his 
testimony at the Board hearing should be considered a new 
claim for an increased rating for effective date purposes.

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is "ascertainable" that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

The Board agrees with the Veteran and finds that the 
effective date of the 30 percent disability rating should be 
August 25, 2008, the date of his hearing before the Board, as 
this is the earliest date factually ascertainable that an 
increase in disability had occurred.  The Veteran clearly 
indicated that his disability had become worse at this time.  
The Veteran's lay assertions were validated by the April 16, 
2009 VA examination.  Importantly, the VA examination did not 
indicate that the Veteran's hearing had become worse simply 
on the day of the examination, only that it was worse.  The 
Veteran's statement at the hearing, in conjunction with the 
VA examination, makes it ascertainable to conclude that the 
disability at issue had become worse by the time of the 
hearing and not simply at the VA examination, which only 
served to confirm the Veteran's statements.   

Therefore, the Board finds that an effective date of August 
25, 2008 is warranted for the Veteran's 30 percent disability 
rating for bilateral hearing loss.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

An effective date of August 25, 2008 is granted for the award 
of the 30 percent rating for bilateral hearing loss.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


